Title: To Thomas Jefferson from John Browne, 9 January 1781
From: Browne, John
To: Jefferson, Thomas



Sir
Petersburg Jany. 9th. 1781

I arrived here this evening after a fatigueing journey being obliged to walk the greater part of the Way. The Baron being out of Town prevents my waiting on him untill the morning. I find provisions sufficient for five days, and expect hourly two hundred and fifty beeves from Mr. James Mason of Brunswick. I have agreed for upwards of a hundred hogs which will be deliverd in a few days, which I hope your excellency will enable me to make payment for. I can get five hundred barrels of flower if wanted. I am Your excellencys very Hbl Servt.,

John Browne

